    Case 2:20-cv-07293-PA-MAA Document 9 Filed 08/24/20 Page 1 of 2 Page IDJS-6
                                                                            #:58

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 20-7293 PA (MAAx)                                          Date    August 24, 2020
 Title            Lucia Benavides Corral v. Dollar Tree Stores, Inc. et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                               Not Reported                         N/A
                Deputy Clerk                              Court Reporter                      Tape No.
                Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                  IN CHAMBERS - COURT ORDER

        The Court is in receipt of a Notice of Removal filed by defendant Dollar Tree Stores, Inc.
(“Defendant”). (Dkt. 1 (“Removal”).) The Notice of Removal alleges the Court possesses diversity
jurisdiction over this action pursuant to 28 U.S.C. § 1332. (Id. at ¶3.)

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See Kokkonen v. Guardian Life Ins. Co., 511 U.S.
375, 377 (1994). A suit filed in state court may be removed to federal court if the federal court would
have had original jurisdiction over the suit. 28 U.S.C. § 1441(a). “The removal statute is strictly
construed against removal jurisdiction, and the burden of establishing federal jurisdiction falls to the
party invoking the statute.” California ex rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir.
2004) (citing Ethridge v. Harbor House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988)). “Federal
jurisdiction must be rejected if there is any doubt as to the right of removal in the first instance.” Gaus v.
Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

        Jurisdiction may be based on complete diversity of citizenship, requiring all plaintiffs to have a
different citizenship from all defendants and for the amount in controversy to exceed $75,000.00. See
28 U.S.C. § 1332. To establish citizenship for diversity purposes, a natural person must be a citizen of
the United States and be domiciled in a particular state. Kantor v. Wellesley Galleries, Ltd., 704 F.2d
1088, 1090 (9th Cir. 1983). Persons are domiciled in the places they reside with the intent to remain or
to which they intend to return. See Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001).

        Here, the Notice of Removal states, “[d]iversity of the parties exists as Plaintiff Lucia Benavides
Corral is a citizen of the State of California. (See Exhibit ‘A,’ paragraph 1).” (Removal ¶4.) But
Paragraph 1 of Plaintiff’s state court complaint only alleges that Plaintiff “is and at all times herein
mentioned was a resident [of] Ventura County, State of California.” (Ex. A at ¶1.) Residence is not
necessarily the same as domicile. Kanter, 265 F.3d at 857 (“A person residing in a given state is not
necessarily domiciled there, and thus is not necessarily a citizen of that state.”). Without more,
Defendant has not adequately alleged Plaintiff’s citizenship. Id. (“Absent unusual circumstances, a party



CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
    Case 2:20-cv-07293-PA-MAA Document 9 Filed 08/24/20 Page 2 of 2 Page ID #:59

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 20-7293 PA (MAAx)                                          Date    August 24, 2020
 Title          Lucia Benavides Corral v. Dollar Tree Stores, Inc. et al.

seeking to invoke diversity jurisdiction should be able to allege affirmatively the actual citizenship of the
relevant parties.”).

        For these reasons, the Court concludes that Defendant has not met the burden of showing this
Court has subject matter jurisdiction over Plaintiff’s claims. This action is therefore remanded to the
Superior Court of California for the County of Ventura, Case No. 56-2020-00542317-CU-PO-VTA, for
lack of subject matter jurisdiction. See 28 U.S.C. § 1447(c).

         IT IS SO ORDERED.




CV-90 (06/04)                               CIVIL MINUTES - GENERAL                                  Page 2 of 2
